Title: 16th.
From: Adams, John Quincy
To: 


       The weather begins to grow very cold: it has been remarkably fine all this fall. Mrs. Cranch return’d from Mystic, and will pass the night at Mrs. Hilliard’s. Mr. Williams gave us in the evening a view at Jupiter, through the telescope. He appears like the moon when full, and attended with his four Satellites, at different distances. They are quite bright though invisible to the naked eye.
       Bridge pass’d an hour with me after lecture.
      